DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-19 are pending. 
Claims 1-19 have been examined.
Claims 1-19 are rejected.

Priority
	Priority to CON 16/659186 filed on 10/21/2019, which claims priority to CON 14/608940 filed on 01/29/2015, which claims priority to applications 62/104122 filed on 01/16/2015 and 61/933954 filed on 01/31/2014 is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/19/2021 and 09/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawing filed on 03/19/2021 is accepted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,635,861 B2 in view of Suh (US Patent 6280719 B1, Published 08/28/2001). Although the claims at issue are not identical, they are not patentably distinct from each other because of U.S. Patent No. 9,635,861 B2 claims a composition comprising biocontrol agent comprising NRRL No. B-50897, a seed having the biocontrol agent coated thereon, and a method growing a plant comprising applying the biocontrol agent, it does not teach that composition is dried. Suh teach a powder comprising antifungal biocontrol agent comprising Streptomyces sp. WYE 20 or WYE 324 (column 5, lines 65-67). It would have been obvious to form the composition as a dried powder in view of the teachings Suh et al. since, it is known in the art that biocontrol agents can be formed as dried powders.
2. Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,668,485 B2 in view of Suh (US Patent 6280719 B1, Published 08/28/2001). Although the claims at issue are not identical, they are not patentably distinct from each other because of U.S. Patent No. 9, 668,485 B2 claims a composition comprising biocontrol agent comprising NRRL No. B-50897, a seed having the biocontrol agent coated thereon, and a method growing a plant comprising applying the biocontrol agent, it does not teach that composition is dried. Suh teach a powder comprising antifungal biocontrol agent comprising Streptomyces sp. WYE 20 or WYE 324 (column 5, lines 65-67). It would have been obvious to form the composition as a dried powder in view of the teachings Suh et al. since, it is known in the art that biocontrol agents can be formed as dried powders.
3. Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,675,081 B2 in view of Haefele et al. (US Patent 4996049, Published 02/26/1991). Although the claims at issue are not identical, they are not patentably distinct from each other because of U.S. Patent No. 9,675,081 B2 claims a wettable composition comprising biocontrol agent comprising NRRL No. B-50897, it does not teach that composition can be applied onto a see and/or that the composition is used for plant growth. Haefele et al. teach application of biological control agent on a plant seed (column 1, lines 63-68). It would have been obvious to apply the composition to a seed for the purpose of growing a plant in view of the teachings Haefele et al. since, it is known in the art that biocontrol agents can be applied to plant seeds and have an effect on the growth of the plant.
4. Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,686,998 B2 in view of Suh (US Patent 6280719 B1, Published 08/28/2001). Although the claims at issue are not identical, they are not patentably distinct from each other because of U.S. Patent No. 9,686,998 B2 claims a composition comprising biocontrol agent comprising NRRL No. B-50897, a seed having the biocontrol agent coated thereon, and a method growing a plant comprising applying the biocontrol agent, it does not teach that composition is dried. Suh teach a powder comprising antifungal biocontrol agent comprising Streptomyces sp. WYE 20 or WYE 324 (column 5, lines 65-67). It would have been obvious to form the composition as a dried powder in view of the teachings Suh et al. since, it is known in the art that biocontrol agents can be formed as dried powders.
5. Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,795,145 B2 in view of Suh (US Patent 6280719 B1, Published 08/28/2001). Although the claims at issue are not identical, they are not patentably distinct from each other because of U.S. Patent No. 9,795,145 B2 claims a composition comprising biocontrol agent comprising NRRL No. B-50897, a seed having the biocontrol agent coated thereon, and a method growing a plant comprising applying the biocontrol agent, it does not teach that composition is dried. Suh teach a powder comprising antifungal biocontrol agent comprising Streptomyces sp. WYE 20 or WYE 324 (column 5, lines 65-67). It would have been obvious to form the composition as a dried powder in view of the teachings Suh et al. since, it is known in the art that biocontrol agents can be formed as dried powders.
6. Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,795,146 B2 in view of Suh (US Patent 6280719 B1, Published 08/28/2001). Although the claims at issue are not identical, they are not patentably distinct from each other because of U.S. Patent No. 9,795,146 B2 claims a composition comprising biocontrol agent comprising NRRL No. B-50897, a seed having the biocontrol agent coated thereon, and a method growing a plant comprising applying the biocontrol agent, it does not teach that composition is dried. Suh teach a powder comprising antifungal biocontrol agent comprising Streptomyces sp. WYE 20 or WYE 324 (column 5, lines 65-67). It would have been obvious to form the composition as a dried powder in view of the teachings Suh et al. since, it is known in the art that biocontrol agents can be formed as dried powders.
7. Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,795,144 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of U.S. Patent No. 9,795,144 B2 claims a composition comprising biocontrol agent comprising NRRL No. B-50897, a seed having the biocontrol agent coated thereon, and a method growing a plant comprising applying the biocontrol agent, it claims that the amount of biocontrol agent, whereas the instant claims are not so limited. Therefore, claims of the instant application encompass the claims of the patent.
8. Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,877,486 B2 in view of Suh (US Patent 6280719 B1, Published 08/28/2001). Although the claims at issue are not identical, they are not patentably distinct from each other because of U.S. Patent No. 9,877,486 B2 claims a method growing a plant comprising applying the biocontrol agent comprising biocontrol agent comprising NRRL No. B-50897, it does not teach that composition is dried. Suh teach a powder comprising antifungal biocontrol agent comprising Streptomyces sp. WYE 20 or WYE 324 (column 5, lines 65-67). It would have been obvious to form the composition as a dried powder in view of the teachings Suh et al. since, it is known in the art that biocontrol agents can be formed as dried powders.
9. Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,278,397 B2 in view of Suh (US Patent 6280719 B1, Published 08/28/2001). Although the claims at issue are not identical, they are not patentably distinct from each other because of U.S. Patent No. 10,278,397 B2 claims a composition comprising biocontrol agent comprising NRRL No. B-50897, a seed having the biocontrol agent coated thereon, and a method growing a plant comprising applying the biocontrol agent, it does not teach that composition is dried. Suh teach a powder comprising antifungal biocontrol agent comprising Streptomyces sp. WYE 20 or WYE 324 (column 5, lines 65-67). It would have been obvious to form the composition as a dried powder in view of the teachings Suh et al. since, it is known in the art that biocontrol agents can be formed as dried powders.
10. Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,334,855 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of U.S. Patent No. 10,334,855B2 claims a composition comprising biocontrol agent comprising NRRL No. B-50897, a seed having the biocontrol agent coated thereon, and a method growing a plant comprising applying the biocontrol agent, the claims further require that the composition include a fungicide, pesticide, insecticide, or herbicide, whereas the instant claims are not so limited. Therefore, claims of the instant application encompass the claims of the patent.
11. Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,575,529 B2 in view of Suh (US Patent 6280719 B1, Published 08/28/2001). Although the claims at issue are not identical, they are not patentably distinct from each other because of U.S. Patent No. 10,575,529 claims a composition comprising biocontrol agent comprising NRRL No. B-50897, a seed having the biocontrol agent coated thereon, and a method growing a plant comprising applying the biocontrol agent, whereas the instant claims require the biocontrol agent composition being in dried form. Suh teach a powder comprising antifungal biocontrol agent comprising Streptomyces sp. WYE 20 or WYE 324 (column 5, lines 65-67). It would have been obvious to form the composition as a dried powder in view of the teachings Suh et al. since, it is known in the art that biocontrol agents can be formed as dried powders.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617